I concur in the affirmance of the judgment in this case, on the ground that the evidence seems to be sufficient to support the jury's finding that the machines in question are gambling devices, as a matter of law. If so, as the trial court and my associates have concluded, the fact that irrelevant and *Page 222 
inadmissible evidence was admitted over the objection of appellant is harmless, and I therefore do not wish to be understood as passing upon the assignments of error complaining of the court's rulings in the admission of the evidence.